
	
		I
		111th CONGRESS
		2d Session
		H. R. 5316
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2010
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To direct the Secretary of Labor to establish an office
		  in Anchorage, Alaska, under the Office of Workers’ Compensation
		  Programs.
	
	
		1.Local Office of Workers’
			 Compensation Programs in Anchorage, AlaskaNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Labor shall establish an office in
			 Anchorage, Alaska, to operate under the Department of Labor’s Office of
			 Workers’ Compensation Programs.
		
